Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on December 16, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, the appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by singing below:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
Status of Claims
This office action for the 16/194277 case is in response to the communications filed December 16, 2021.
Claims 1, 5 and 11 were amended January 28, 2021. 
Claims 1-17 are currently pending and considered below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a patient care plan module” and “an electronic payment interface module” in claim 1. The Examiner strongly suggests tying the various models to a computer or processor in order to avoid interpretation under 112(f).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of at least one predictive model configured to analyze clinical and social factors derived from each patient’s clinical and non-clinical data to determine a risk score associated with the particular medical condition for each of the plurality of patients, selectively extract data from each patient’s clinical and non-clinical data to generate a targeted patient data summary including data that are indicative of quality metrics associated with the at least one treatment received by each patient, and organize and format the extracted data into an enhanced care plan for each patient configured for electronic transmission and presentation and a web portal accessible by each patient to view the patient enhanced care plan and informational and educational audio/visual content selectively extracted from the database in response to each patient’s risk score and enhanced care plan. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers”, “a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients”, “a patient care plan module configured to” and “an electronic payment interface module configured to transmit each patient’s enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan” , a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers, a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients, at least one predictive model configured to analyze clinical and social factors derived from each patient’s clinical and non-clinical data to determine a risk score associated with the particular medical condition for each of the plurality of patients, a patient care plan module configured to selectively extract data from each patient’s clinical and non-clinical data to generate a targeted patient data summary including data that are indicative of quality metrics associated with the at least one treatment received by each patient, and organize and format the extracted data into an enhanced care plan for each patient configured for electronic transmission and presentation, a web portal accessible by each patient to view the patient enhanced care plan and informational and educational audio/visual content selectively extracted from the database in response to each patient’s risk score and enhanced care plan and an electronic payment interface module configured to transmit each patient’s enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“an electronic payment interface module configured to transmit each patient’s enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan” which corresponds to mere data gathering and/or output. 
“a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers” and “a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients” which 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a patient care plan module configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“an electronic payment interface module configured to transmit each patient’s enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan” which corresponds to receiving or transmitting data over a network. 
 “a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the at least one predictive model is configured to analyze clinical and social factors derived from the patient’s clinical and non-clinical data to determine a risk score for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the at least one predictive model is configured to analyze clinical and social factors derived from a plurality of patient’s clinical and non-clinical data to determine a risk score for the progression of chronic kidney disease for each patient, and to stratify the plurality of patients according to their respective risk scores” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the web portal is further configured to present a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving and storing real-time patient data including clinical and non-clinical information associated with a plurality of patients from a plurality of data sources, receiving and storing additional patient data generated in response to at least one treatment for a particular medical condition received by each of the plurality of patients and provided by a plurality of outside service providers, analyzing the patient data using at least one predictive model to determine a risk score for each of the plurality of patients associated with the particular medical condition, extracting data from the patient data to generate an enhanced care plan including a targeted patient data summary, risk score, and quality metrics associated with at least one treatment received by each of the plurality of patients to a payor, receiving, at the plurality of outside service providers, a payment from the payor for the at least one treatment received by the each of the plurality of patients in response to the patient care plans. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “electronically” and “electronically transmitting the enhanced care plan for each of the plurality of patients to a payor”, electronically receiving and storing real-time patient data including clinical and non-clinical information associated with a plurality of patients from a plurality of data sources, electronically receiving and storing additional patient data generated in response to at least one treatment for a particular medical condition received by each of in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“electronically transmitting the enhanced care plan for each of the plurality of patients to a payor” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “electronically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“electronically transmitting the enhanced care plan for each of the plurality of patients to a payor” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising and presenting the patient care plan and risk score in response to a request from a healthcare provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein providing and presenting a web portal comprises providing and presenting a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing the patient data comprises analyzing the patient data using at least one predictive model to determine a risk score for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves 
As per claim 9, 
Claim 9 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing the patient data comprises analyzing data associated with a plurality of patients using the at least one predictive model to determine a risk score for each patient for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising evaluating, at the payor, the quality metrics and determining a payment amount for the at least one treatment received by the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a process, machine, manufacture or composition of matter.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving referrals of a plurality of patients for at least one treatment associated with a particular medical condition from a payor, receiving and storing real-time patient data associated with the plurality of patients including clinical and non-clinical information from the payor, receiving and storing additional patient data generated in response to at least one treatment for the particular medical condition received by each patient, analyzing the patient data using at least one predictive model to determine a risk score for each of the plurality of patients associated with the particular medical condition, extracting data from the patient data of each patient to electronically generate a patient care plan including a targeted patient data summary, risk score, and quality metrics associated with the at least one treatment received by the patient, receiving the patient care plan for each patient, evaluating the quality metrics of the received patient care plan for each patient and determining a payment amount for the at least one treatment received by each patient in response to the evaluation. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “electronically”, electronically receiving referrals of a plurality of patients for at least one treatment associated with a particular medical condition from a payor, electronically receiving and storing real-time patient data associated with the plurality of patients including clinical and non-clinical information from the payor, electronically receiving and storing additional patient in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “electronically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising providing and presenting the patient care plan and risk score to a web browser application in response to a request from a healthcare provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 13, 
Claim 13 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising providing and presenting a web portal in response to a request by the patient to view the patient care plan and informational and educational audio/visual content selectively extracted in response to the patient’s risk score and patient care plan” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional 
“further comprising providing and presenting a web portal comprises providing and presenting a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing the patient data comprises analyzing the patient data using the at least one predictive model to determine a risk score for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing the patient data comprises analyzing data associated with a plurality of patients using the at least one predictive model to determine a risk score for each patient for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 17, 
Claim 17 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the payor receives a plurality of patient care plans associated with a plurality of patients who have received at least one treatment from the outside service provider, and further comprising the payor evaluating the quality metrics in the plurality of care plans and determining a payment amount for the at least one treatment received by the plurality of patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213225; herein referred to as Amarasingham) in view of Hyatt et al. (US 2014/0067406; herein referred to as Hyatt).
As per claim 1, 
Amarasingham teaches a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers; (Paragraph [0029] and Figure 1 of Amarasingham. The teaching describes that the variety of data includes real-time data streams and historical or stored data from hospitals and healthcare entities, non-healthcare entities, health information exchanges, and social-to-health information exchanges and social services entities. The data repository holds information regarding a plurality of patients from a plurality of outside service providers)
Amarasingham further teaches a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients; (Paragraph [0120] of Amarasingham. The teaching describes that the patient settles in comfortably in her room and she is able to view a monitor in her room that has been programmed to display more detailed information about her diagnosis and treatment plan.)
Amarasingham further teaches at least one predictive model configured to analyze clinical and social factors derived from each patient's clinical and non-clinical data to determine a risk score associated with the particular medical condition for each of the plurality of patients; (Paragraph [0128] of Amarasingham. The teaching describes that the reliable predictive model described is a very useful tool to predict patient utilization patterns based on where patients are going (i.e., emergency department, urgent care clinic, specialty clinic, etc.), the frequency of use of specific settings, and utilization of services in each setting, as well as specific patient complaints.)
Amarasingham further teaches a patient care plan module configured to selectively extract data from each patient's clinical and non-clinical data to generate a targeted Paragraph [0123] of Amarasingham. The teaching describes that through a mobile app which administers surveys, patients can take a more participatory role in the communication of their health status and preferences to the health care providers. This information can help providers develop and deploy more personalized care plans targeting specific patient-voiced needs without patients having to physically visit the hospital or clinic for care.)
Amarasingham further teaches a web portal accessible by each patient to view the patient enhanced care plan and informational and educational audio/visual content selectively extracted from the database in response to each patient's risk score and enhanced care plan; (Paragraph [0037] of Amarasingham. The teaching describes that the data may be transmitted, presented, and displayed to the clinician/user in the form of web pages, web-based message, text files, video messages, multimedia messages, text messages, email messages, and in a variety of suitable ways and formats.) and
Amarasingham further teaches medical payor entities such as Medicaid that base payment of services on the quality of care. (Paragraph [0012] of Amarasingham. The teaching describes that entities such as Medicaid use quality metrics to provide performance-based incentive and penalty frameworks to improve the quality of care)
Amarasingham does not explicitly disclose an electronic payment interface module configured to transmit each patient's enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan. 
However Hyatt teaches an electronic payment interface module configured to transmit each patient's enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan. (Paragraphs [0073] and [0141]-[0146] of Hyatt. The teaching describes a payment or billing module which allows data communication between a healthcare provider such as a hospital and an insurer. Billing module 160 retrieves the payment information corresponding to the device for a given transaction (i.e. the amount to be submitted in a claim to the insurer, along with any corresponding information required for the claim process per the insurance company's requirements, and any amount to be billed to the patient with corresponding information needed for the statement process) from the case transaction record on database 114. The insurer may send confirmation back to the surgical facility that the claim has been accepted, as indicated by the dual arrow between blocks 1056 and 1057. Billing module 160 then posts the payment to the transaction entity receivable record 1071, as indicated at 1058.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Amarasingham, the payment/billing module of Hyatt. Paragraph [0086] of Hyatt teaches estimating transaction entity costs can vary, but in the presently-described embodiments, the system first takes advantage of the possibility that the transaction entity may negotiate prices with device providers beforehand to establish the amounts the transaction entity will pay for various medical devices. This suggests that the payment module disclosed by Hyatt provides the advantage of reaching an optimal pricing for the payor and payee resulting in more efficient financial health of the patient. When combined with the payment systems of Medicare, the payment module would have resulted in an improved system. One of ordinary skill in the art would have added 
As per claim 2, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 1. 
Amarasingham further teaches wherein the at least one predictive model is configured to analyze clinical and social factors derived from the patient's clinical and non-clinical data to determine a risk score for the progression of chronic kidney disease. (Paragraph [0044] of Amarasingham. The teaching describes that within a certain time of a patient’s admission to the hospital, stored historical and real-time patient data are analyzed by the clinical predictive and monitoring system and method to confirm both the likelihood of diagnosis of a specific disease(s) and the likelihood of occurrence of subsequent adverse events related to the patient, such as congestive heart failure (readmission), taking into account the most recent adverse event as well.)
As per claim 3, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 2.  
Amarasingham further teaches wherein the at least one predictive model is configured to analyze clinical and social factors derived from a plurality of patients' clinical and non-clinical data to determine a risk score for the progression of chronic kidney disease for each patient, and to stratify the plurality of patients according to their respective risk scores. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a 
As per claim 4, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 2.  
Amarasingham further teaches wherein the web portal is further configured to present a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease. (Paragraph [0061] of Amarasingham. The teaching describes that other predictive models may include HIV readmission, risk for cardio-pulmonary arrest, kidney disease progression, acute coronary syndrome, pneumonia, cirrhosis, colon cancer pathway adherence and others.)
As per claim 5, 
Claim 5 has been determined by the examiner as being substantially equivalent to claim 1. As such claim 5 is rejected for the same reasons as claim 1. 
As per claim 6, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 5.  
Amarasingham further teaches further comprising providing and presenting the patient care plan and risk score in response to a request from a healthcare provider. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient’s risk of readmission for a particular condition, patient’s risk of the occurrence of one or more adverse events).)
As per claim 7, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 5.  
Amarasingham further teaches wherein providing and presenting a web portal comprises providing and presenting a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease. (Paragraph [0061] of Amarasingham. The teaching describes that other predictive models may include HIV readmission, risk for cardio-pulmonary arrest, kidney disease progression, acute coronary syndrome, pneumonia, cirrhosis, colon cancer pathway adherence and others.)
As per claim 8, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 5.  
Amarasingham further teaches wherein analyzing the patient data comprises analyzing the patient data using the at least one predictive model to determine a risk score for the progression of chronic kidney disease. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient’s risk of readmission for a particular condition, patient’s risk of the occurrence of one or more adverse events).)
As per claim 9, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 5.  
Amarasingham further teaches wherein analyzing the patient data comprises analyzing data associated with a plurality of patients using the at least one predictive model to determine a risk score for each patient for the progression of chronic kidney disease. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the 
As per claim 10, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 5.  
Amarasingham further teaches further comprising evaluating, at the payor, the quality metrics and determining a payment amount for the at least one treatment received by the patient. (Paragraph [0012] of Amarasingham. The teaching describes that these metrics are tied to standards that currently and will continue to impact the national performance-based incentive and penalty framework designed to realign efforts and focus on quality of care.)
As per claim 11, 
Claim 11 has been determined by the examiner as being substantially equivalent to claim 1. As such claim 11 is rejected for the same reasons as claim 1.
As per claim 12, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 11.  
Amarasingham further teaches further comprising providing and presenting the patient care plan and risk score to a web browser application in response to a request from a healthcare provider. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and 
As per claim 13, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 11.  
Amarasingham further teaches further comprising providing and presenting a web portal in response to a request by the patient to view the patient care plan and informational and educational audio/visual content selectively extracted in response to the patient's risk score and patient care plan. (Paragraph [0037] of Amarasingham. The teaching describes that the data may be transmitted, presented, and displayed to the clinician/user in the form of web pages, web-based message, text files, video messages, multimedia messages, text messages, email messages, and in a variety of suitable ways and formats.)
As per claim 14, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 13.  
Amarasingham further teaches further comprising providing and presenting a web portal comprises providing and presenting a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease. (Paragraph [0061] of Amarasingham. The teaching describes that other predictive models may include HIV readmission, risk for cardio-pulmonary arrest, kidney disease progression, acute coronary syndrome, pneumonia, cirrhosis, colon cancer pathway adherence and others.)
As per claim 15, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 11.  
Amarasingham further teaches wherein analyzing the patient data comprises analyzing the patient data using the at least one predictive model to determine a risk score for the progression of chronic kidney disease. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient’s risk of readmission for a particular condition, patient’s risk of the occurrence of one or more adverse events).)
As per claim 16, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 11.  
Amarasingham further teaches wherein analyzing the patient data comprises analyzing data associated with a plurality of patients using the at least one predictive model to determine a risk score for each patient for the progression of chronic kidney disease. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient’s risk of readmission for a particular condition, patient’s risk of the occurrence of one or more adverse events).)
As per claim 17, 
The combined teaching of Amarasingham and Hyatt teaches the limitations of claim 11.   
Amarasingham further teaches wherein the payor receives a plurality of patient care plans associated with a plurality of patients who have received at least one treatment from the outside service provider, and further comprising the payor evaluating the quality metrics in the plurality of patient care plans and determining a payment amount for the at least one treatment received by the plurality of patients. (Paragraph [0012] of Amarasingham. The teaching describes that these metrics, used by entities such as Medicaid, are tied to standards that currently and will continue to impact the national performance-based incentive and penalty framework designed to realign efforts and focus on quality of care.)

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the examiner has not made a clear case for patent ineligibility because the examiner made a conclusory statement that 22 out of 271 words in the independent claim made the claim ineligible for patent. 
The examiner respectfully disagrees. As was clearly articulated in the Advisory Action dated November 01, 2021, the examiner does not and has not ever considered “the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan” as part of the abstract idea. The examiner had clearly identified the abstract idea recited by the claims in the Non-final Office action dated November 29, 2020, the Final Office action dated May 19, 2021 and the Advisory Action dated November 01, 2021 and none of them included this additional element of “the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced 
The applicant further argues that Claim 1 does not describe “social activities, teaching, and following rules or instructions” as described in MPEP 2106.04(a)(2)(II)(C). 
The examiner respectfully disagrees. The examiner has identified the abstract idea that claim 1 recites as “at least one predictive model configured to analyze clinical and social factors derived from each patient’s clinical and non-clinical data to determine a risk score associated with the particular medical condition for each of the plurality of patients, selectively extract data from each patient’s clinical and non-clinical data to generate a targeted patient data summary including data that are indicative of quality metrics associated with the at least one treatment received by each patient, and organize and format the extracted data into an enhanced care plan for each patient configured for electronic 
The applicant further argues that even if Claim 1 was directed to an abstract idea, it is still patent-eligible because is it directed to an inventive concept. Claim 1, as the applicant argues, recites specific and detailed requirements for the claim elements that include specific hardware and physical devices and is therefore directed to “a technology-based solution” rather than “an abstract-idea-based solution implemented with generic technical components in a conventional way”. 
The examiner respectfully disagrees. As a preliminary measure, application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility, see MPEP 2106.05(b). Having a “technology-based solution” or a particular machine considered as a practical application of the abstract idea requires the machine to be integral to the claim through the degree to which the machine in the claim can be specifically identified (not any and all machines) or a generic computer or generic computer components which are specially programmed in such way that the functions performed by the generic computer are other than what is well-known, routine and conventional. Merely adding a generic computer, generic computer components, or a 
In the instant case, paragraph [0014] of the as-filed specification teaches that the payor computer system 14, the computer system 14, and variety of computer devices 24 used to access the web portal are generic computer systems as there are no specific requirements for the computing systems which could be mobile telephones, notebook computers, laptop computers, desktop computers, wearable computer devices, etc. Accordingly, there is no specific hardware or physical device required by the claim. 
The next step is to determine whether these generic computer components are performing functions that are other than what is well-known, routine and conventional. As is demonstrated by the rejection above, the additional elements have been classified as insignificant extra solution activity, namely mere data gathering and/or output and selecting a particular data source or type of data to be manipulated, and generally linking the abstract idea to a particular technological environment or field of use. This insignificant extra solution activity has been classified as computer functions that have been identified by the courts as well-known, routine and conventional functions, namely receiving or transmitting data over a network and storing and retrieving information in memory. 
Accordingly, Claim 1 does not provide a successful integration of the abstract idea into a practical application or something significantly more than the abstract idea. 
The applicant further argues that the pending claims include additional limitations that are sufficient to provide a practical application or something significantly more. Specifically, the applicant cites that the pending claims provide a technological solution to a technological problem, the technological problem being to enable electronic exchange of sensitive patient data and facilitate electronic payment for healthcare services based on the care of the patient meeting quality metrics.  
The examiner respectfully disagrees. Electronic exchange of sensitive patient data and the facilitation of electronic payment for healthcare services based on the care of the patient is not a technological problem. This feature is ubiquitous in the field of health care and it is well-known in the field that these functions happen routinely. The applicant’s as-filed specification admits as much in paragraph [0003] where it describes that the invention is aimed to conform with previously existing standards for the electronic exchange of sensitive patient data and the facilitation of electronic payment for healthcare services based on the care of the patient. With this in mind, the applicant appears to be arguing that these quality metrics tied with the exchanged data constitute the technological problem which the invention provides a technological solution. However, the content of data structures are not considered a technological problem. The data structures themselves or how data is organized can be a source of technological problem but content of which is not. There is no indication that this additional data is anything other than an abstract value tied to a dataset. Accordingly, the pending claims do not provide a technological solution to a technical problem 
The applicant’s remaining arguments are rendered moot in light of the foregoing arguments. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 is persuasive. The examiner finds that the Amarasingham reference is deficient in disclosing each and every limitation of claims 1, 5 and 11. Accordingly, this rejection is removed.
Applicant’s remaining arguments are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the statu1619s of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686